UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                    ORDER
                      – v.–

 KENNETH MOORE,                                                 14 Cr. 476 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ordered that the sentencing previously scheduled for December 17,

2019 will take place on January 2, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood

Marshall U.S. Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December 3, 2019
